UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-2079



JESSIE SEIDNER,

                                              Plaintiff - Appellant,

          versus


PCA   INTERNATIONAL,     INCORPORATED,     d/b/a
American Studios,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-00-2054-AW)


Submitted:   June 18, 2002                   Decided:   July 29, 2002


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joe C. Ashworth, Leonardtown, Maryland, for Appellant. Charles E.
Johnson, Angelique R. Vincent, ROBINSON, BRADSHAW & HINSON, P.A.,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jessie Seidner appeals the district court’s order granting

summary   judgment   to   PCA   International,   Inc.   on   her   claim   of

wrongful termination under Maryland law.          We have reviewed the

record and the district court’s opinion and find no reversible

error.    Accordingly, we affirm on the reasoning of the district

court.    See Seidner v. PCA Int’l, Inc., No. CA-00-2054-AW (D. Md.

filed July 31, 2001 & entered Aug. 1, 2001).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                   AFFIRMED




                                     2